Per Curiam.

The construction to be given to the Kayade» rosseras patent has been too long and well settled, to be again called in question. The cases of Jackson v. Lindsey, (3 Johns. Cas. 86.,) and Jackson v. Ogden, (1 Johns. Rep. 156.,) show, that the place adopted by the commissioners is to be deemed the northwesternmost head of the Kayaderosseras ; and that the course from thence, eight miles more northerly, must be a due north course. It is admitted that the third falls, mentioned in the patent, are those called Baker's falls; and, running the line according to these objects, will, confessedly, include the premises in question within the patent. The lessor of the plaintiif, hav*496íñg deduced a regular title to himself, be is entitled to recover, .unless the defendant is .protected by his- length of possession. On this .point there might have been some reason to doubt, had it been made a question upon the trial. Whether there had , . 1 - 1 been a twenty years’1 ¡adversé possession, or not, was- matter pro.per for the .determination, of. the jury; -and the ease furnishes pretty strong- evidence on.this .point,, at.leas't up, tq.‘what,is call.ed the middle line.. But as the question does ;n,ot appear-. to have been at all submitted tó the 'jury,, we.must; presume .-it was1 abandoned upon the trial, and the motiqn for a new trial must be.denied, ■ , . • . . ■ ■ ; . V:.
Motion denied,.